Case 6:15-cv-00677-CEM-GJK Document 445 Filed 06/01/20 Page 1 of 3 PageID 18078



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION


 RANDALL GREER,

                         Plaintiff,

 v.                                                            Case No: 6:15-cv-677-Orl-41GJK

 WAYNE IVEY, TOWN OF
 INDIALANTIC, JAMES HAMAN and
 DIOMEDIS CANELA,

                         Defendants.
                                              /

                                              ORDER

         THIS CAUSE is before the Court on Defendant Town of Indialantic’s (“the Town”)

 Motion to Tax Costs as a Prevailing Party (“Motion to Tax Costs,” Doc. 317), Renewed Motion

 for Attorney’s Fees and Costs (“First Motion for Fees,” Doc. 314), and Motion for Appellate

 Attorney’s Fees and Costs (“Motion for Appellate Fees,” Doc. 329). United States Magistrate

 Judge Thomas B. Smith issued two Reports and Recommendations (“R&Rs,” Doc. Nos. 443, 444),

 which address the three Motions.

         The first R&R addresses the Motion to Tax Costs, and it recommends that the motion be

 granted in part and that the Court enter a separate cost judgment for the Town and against Plaintiff

 in the amount of $7,490.10. (Doc. 443 at 6). This R&R also recommends that the Court otherwise

 deny the motion but allow the Town fourteen days to file a renewed motion for deposition

 transcript costs and witness fees. (Id.).

         The second R&R addresses the First Motion for Fees and the Motion for Appellate Fees.

 (See generally Doc. 444). Therein, Judge Smith recommends that the First Motion for Fees be

 granted, that the Motion for Appellate Fees be granted in part, and that the Town be awarded



                                             Page 1 of 3
Case 6:15-cv-00677-CEM-GJK Document 445 Filed 06/01/20 Page 2 of 3 PageID 18079



 $27,454.00 in fees for services performed in the district court and $31,136.00 in fees for services

 performed in the appellate court. (Id. at 19). However, Judge Smith recommends that the Town’s

 prayer for costs within the Motion for Appellate Fees be denied without prejudice.

        After a de novo review of the record, and noting that no objections were timely filed, the

 Court agrees with the analysis set forth in the Report and Recommendations. Therefore, it is

 ORDERED and ADJUDGED as follows:

             1. The Report and Recommendation (Doc. 443) is ADOPTED and CONFIRMED

                and made a part of this Order.

             2. Defendant Town of Indialantic’s Motion to Tax Costs as a Prevailing Party (Doc.

                317) is GRANTED in part and DENIED in part.

                    a. Plaintiff shall pay Defendant Town of Indialantic costs in the amount of

                         $7,490.10.

                    b. The Motion is otherwise DENIED without prejudice.

                    c. On or before June 15, 2020, Defendant Town of Indialantic may file a

                         renewed motion for the deposition transcript costs and witness fees.

             3. The Report and Recommendation (Doc. 444) is ADOPTED and CONFIRMED

                and made a part of this Order.

             4. Defendant Town of Indialantic’s Renewed Motion for Attorney’s Fees and Costs

                (Doc. 314) is GRANTED.

                    a.   Plaintiff shall pay Defendant Town of Indialantic $27,454.00 in attorney’s

                         fees incurred during the district court proceedings.

             5. Defendant Town of Indialantic’s Motion for Appellate Attorney’s Fees and Costs

                (Doc. 329) is GRANTED in part and DENIED in part.




                                             Page 2 of 3
Case 6:15-cv-00677-CEM-GJK Document 445 Filed 06/01/20 Page 3 of 3 PageID 18080



                     a. Plaintiff shall pay Defendant Town of Indialantic $31,136.00 in attorney’s

                        fees incurred during the appellate court proceedings.

                     b. The Motion is DENIED in all other respects.

                     c. On or before June 15, 2020, Defendant Town of Indialantic may file a

                        renewed motion seeking appellate costs to the extent those costs may differ

                        from the costs already sought in its Motion to Tax Costs.

        DONE and ORDERED in Orlando, Florida on June 1, 2020.




 Copies furnished to:

 Counsel of Record




                                            Page 3 of 3
